DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2nd, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayrell (2018/0319630).
Dayrell discloses:
Claim 1: A scaffold transport system comprising a rail system having at least one horizontally running rail section (Figs. 10,11A,13; horizontal rails of 75), at least one vertically running rail section (Figs. 10-13; vertical rails of 75), and at least one carriage module (Figs. 10,11A,13; 36a-e), which is designed to move along the rail system, wherein the at least one vertically running rail section is coupled to the at least one horizontally running rail section (Figs. 10,11A,13; horizontal and vertical rails of 75), wherein the vertically running rail section and the horizontally running rail section remain static to each other during operation (Para. [0057], horizontal and vertical rails of 75 are disclosed as being fixed to the walls), wherein the at least one carriage module has a coupling section via which the at least one carriage module is captively and movably coupled to the at least one horizontally running rail section and to the at least one vertically running rail section (Fig. 1, 2 ,11A; 30a and 30b couple to horizontal and vertical rails 75; Para. [0061]), and a carrier section by means of which the carriage module carries objects during movement (Fig. 8; cabin 37, Para. [0044]),
wherein the vertically running rail section and the horizontally running rail section are configured such that the carriage module can be moved along both rail sections (Fig. 10, 11A, 13, 14; 30a and 30b couple to horizontal and vertical rails 75; Para. [0061]), 
wherein the scaffold transport system comprises a system controller which is designed to control the movement of the at least one carriage module along the at least one horizontally running rail section and the at least one vertically running rail section (Fig. 9; 56a-56b, Para. [0050-0051]), and 
wherein the carriage module has a drive that is integrated in the carriage module (Figs. 5 and 9; 52-54, 55a-55b, Para. [0049]), wherein the drive ensures that the carriage module travels along the vertically running rail section and the horizontally running rail section automatically (Figs. 5 and 9; 52-54, 55a-55b, Para. [0049]).  
Claim 3: The scaffold transport system according to claim 1, characterized in that the rail system has at least one two-dimensionally closed railAppl. No. 16/611,776 Response to Office ActionPage 3system area, and wherein several rail system areas are provided connected to each other (Fig. 10, 11A; 75a depicted with horizontal and vertical rails connected, creating a closed system).  
Claim 4: The scaffold transport system according to claim 1, characterized in that the rail system comprises several modular rail elements (Fig. 10, 11, 11A, 13; 75a), which can be fastened to a scaffold via fastening means (intended use) and/or the scaffold transport system comprises a scaffold which has scaffold elements wherein the rail system is formed by the scaffold elements in each of which rail sections are integrated. 
Claim 5: The scaffold transport system according to claim 1, characterized in that the carrier section has a modular formation such that different load-bearing units can be coupled to the carrier section (Fig. 8; 64a-b).  
Claim 6:  The scaffold transport system according to claim 1, characterized in that the coupling section has at least one gripper unit, by means of which the carriage module is captively coupled to the rail system, and/or at least one sliding unit, by means of which the carriage module slides along the rail system (Fig. 11A; 30a-30b coupled with 75a captively couple the carriage module to the rail system, Para. [0062]).  
Claim 7:  The scaffold transport system according to claim 1, characterized in that several carriage modules are provided (Fig. 10; 36a-36e).  
Claim 9: A method for controlling a scaffold transport system according to claim 1, with the following steps (Para. [0002], [0019] and [0023]): 
- loading the carriage module in a loading position, 
- moving the carriage module along the rail system, and 
- unloading the carriage module in an unloading position.   
Claim 13: The scaffold transport system according to claim 1, characterized in that the rail system has at least one two-dimensionally closed rail system area, and wherein several rail system areas are provided connected to each other (Fig. 11A; 75a depicted with several horizontal and vertical rails connected, creating a closed system), wherein the rail system comprises several modular rail elements (Fig.10, 11, 11A, 13; 75a)., which can be fastened to a scaffold via fastening means (intended use) and/or the scaffold transport system comprises a scaffold which has scaffold elements, wherein the rail system is formed by the scaffold elements in each of which rail sections are integrated.
Claim 15: The scaffold transport system according to claim 1, characterized in that the rail system has at least one two-dimensionally closed rail system area, and wherein several rail system areas are provided connected to each other (Fig. 11A; 75a depicted with several horizontal and vertical rails connected, creating a closed system), wherein the carrier section has a modular formation such that different load- bearing units can be coupled to the carrier section (Fig. 8; 64a-b). 
Claim 16:  The scaffold transport system according to claim 1, characterized in that the rail system comprises several modular rail elements (Fig.10, 11, 11A, 13; 75a), which can be fastened to a scaffold via fastening means (intended use), and/or the scaffold transport system comprises a scaffold which has scaffold elements wherein the rail system is formed by the scaffold elements in each of which rail sections are integrated, wherein the carrier section has a modular formation such that different load-bearing units can be coupled to the carrier section (Fig. 8; 64a-b).
Claim 18:  The scaffold transport system according to claim 1, characterized in that the rail system has at least one two-dimensionally closed rail system area, and wherein several rail system areas are provided connected to each other (Fig. 10, 11A; 75a depicted with horizontal and vertical rails connected, creating a closed system), wherein the coupling section has at least one gripper unit, by means of which theAppl. No. 16/611,776Response to Office Action Page 5carriage module is captively coupled to the rail system, and/or at least one sliding unit, by means of which the carriage module slides along the rail system (Fig. 1, 10, 11A; 30a-30b coupled with 75a captively couple the carriage module to the rail system, Para. [0062]).  
Claim 19: The scaffold transport system according to claim 1, characterized in that the rail system comprises several modular rail elements (Fig.10, 11, 11A, 13; 75a), which can be fastened to a scaffold via fastening means (intended use), and/or the scaffold transport system comprises a scaffold which has scaffold elements wherein the rail system is formed by the scaffold elements in each of which rail sections are integrated, wherein the coupling section has at least one gripper unit, by means of which the carriage module is captively coupled to the rail system, and/or at least one sliding unit, by means of which the carriage module slides along the rail system (Fig. 11A; 30a-30b coupled with 75a captively couple the carriage module to the rail system, Para. [0062]).  
Claim 20: The scaffold transport system according to claim 1, characterized in that the carrier section has a modular formation such that different load- bearing units can be coupled to the carrier section (Fig. 8; 64a-b), wherein the coupling section has at least one gripper unit, by means of which the carriage module is captively coupled to the rail system, and/or at least one sliding unit, by means of which the carriage module slides along the rail system (Fig. 11A; 30a-30b coupled with 75a captively couple the carriage module to the rail system, Para. [0062]).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dayrell (2018/0319630).
Dayrell discloses:
Claim 21: A scaffold transport system comprising a rail system having at least one horizontally running rail section (Figs. 10,11,13; horizontal rails of 75), at least one vertically running rail section (Figs. 10-13; vertical rails of 75), which is coupled to the at least one horizontally running rail section (Figs. 10,11,13; horizontal and vertical rails of 75), and at least one carriage module (Figs. 10,11,13; 36a-e), which is designed to move along the rail system, wherein the at least one carriage module has a coupling section via which the at least one carriage module is captively and movably coupled to the rail system (Figs. 1-2; 30a and 30b couples to 32), and a carrier section by means of which the carriage module carries objects during movement (Fig. 8; 37, Para. [0044]), wherein a system controller is provided which is able to control the movement of the at least one carriage module along the at least one horizontally running rail section and the at least one vertically running rail section (Fig. 9; 56a-56b, Para. [0050-0051]), the carriage module being designed as a robot whose movement process is controlled by the system controller (Para. [0088-0091]),Appl. No. 16/611,776 Response to Office ActionPage 6wherein the carriage module has a drive that is arranged within a housing of the carriage module (Fig. 9; 68, 69, Para. [0056]), wherein the drive ensures that the carriage module travels along the at least one horizontally running rail section and the at least one vertically running rail section automatically (Figs. 5 and 9; 52-54, 55a-55b, Para. [0049]). 
Dayrell fails to specifically disclose a carriage module designed as a “robot” whose movement is controlled by the system controller, however the Examiner contends that this is implied given the autonomous nature of the Dayrell disclosure. 
Moreover, the common definition of “robot” is “a mechanism guided by automatic controls. “Robot.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/robot (see insert below) . The disclosure of Dayrell is an autonomous mobile lift and guided by automatic controls and, as such, meets the definition of “robot.”
While Dayrell fails to disclose a system controller configured to access sensor values in order to actuate movement of the carriage module, the Examiner takes Official Notice that it is old and well known in the art that sensors used in conjunction with a control system, such as the one being used in the present application, will provide feedback to the control system including values used to actuate movement. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system controller to access the sensor values to actuate movement of the control module, as desired by Dayrell. 

    PNG
    media_image1.png
    1723
    639
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634